Title: To John Adams from Elbridge Gerry, 14 July 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 14th July 1797

I am honored by your letters of the 7th and 8th instant. The satisfaction which you are pleased to express at my acceptance of the mission, is the most flattering circumstance of my political concerns.
I have taken passage in the ship Union for Rotterdam, & expect to sail in ten days; having notified Mr Pinckney by two vessels which are to sail this day & tomorrow, of this circumstance, & of General Marshals intention to sail this week.
The great points of the embassy will engage my attention, and I flatter myself, we shall not differ on them, or even on the non essentials: or differing, that we shall be convinced of the necessity of accomodating to a unanimity—I have procured the best writings for & against the treaty, but cannot obtain the debates of the house, except on the constitutionality of it—the national faith & honor of the Government Rule shall never be sacrificed by me, intentionally, be the consequences what they may; but consistently with these, every effort shall be made on my part to an accomodation. I have not the least apprehension that “honor, virtue, or essentials” will be in danger by the conduct of my Colleagues: & I consider “delecacy & decorrum” as it respects them, & those with whom we may negotiate, as indispensible. an inattention to these points, frequently involves war & the most serious consequences.
I will endeavour, Sir, to be well acquainted with the House you recommend at Amsterdam: & to investigate fully, the rise & progress of the speculatory  system to which you refer.
I think it impossible for a jealousy to be excited in my mind against either of my collegues. one I consider as my friend. the character of the other I am well acquainted with, by an interview at my house, with two Gentlemen of his particular acquaintance. numerous applications have been made to me for the office of private secretary, from persons here, & from the friends of some in Europe: & amongst others, from a young french gentleman. but I shall make no appointment till I can see my Collegues; & shall then propose that the private secretaries shall be appointed by the legation, & that there shall be no more than are indispensibly necessary; for without precaution, I foresee, that the secrets of the legation, will be subject to surreptition.
I thank you, Sir, for your hint respecting economy. I am informed, that the extravagant demands in Europe, require not extravagant dispositions to encourage them. simplicity of manners is the only plan for the Envoys. their attention will be sufficiently interrupted without shew or dissipation. I am determined not to be diverted from the important objects of the mission, by Etiquette, solicitations, pretexts, or projects. when the business is finished, if it should be too late to embark for America, I shall with pleasure employ myself, till the proper season for returning, in obtaining such information, & from such parts of Europe, as may be useful to the supreme executive of the U States. being in great Haste, I have only time my dear Sir to repeat my assurances of the most sincere attachment & perfect respect, & that I remain your most / obedt Sert
E Gerry